Citation Nr: 0906118	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to January 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran testified at a hearing before the undersigned in 
October 2008.  A transcript of the hearing has been 
associated with the claims file.


FINDING OF FACT

The Veteran suffers severe limitation of motion the cervical 
spine.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
30 percent for a cervical spine disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, DC 5287, 5290, 5293 (effective prior to 
September 26, 2003), DC 5243 (effective from September 26, 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The Veteran was 
afforded a VA medical examination in July 2004, November 2006 
and May 2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

The Veteran's original claim for his cervical spine condition 
was received in July 2003.  During the pendency of the 
veteran's claim, the criteria for evaluating disabilities of 
the spine were revised.  Effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine, to include a 
renumbering of the diagnostic codes.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  VA later amended the intervertebral 
disc syndrome criteria to include a definition of 
incapacitating episodes which had been inadvertently omitted 
with publication of the final rule.  69 Fed. Reg. 32449-01 
(June 10, 2004).  This correction is effective September 26, 
2003.  Id.  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period. 38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the Veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The Board notes that the RO addressed the amendments in its 
May 2006 rating decision and December 2006 statement of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The RO granted the Veteran a 20 percent rating for his 
cervical spine disability under Diagnostic Code (DC) 5243, 
intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a 
(2008).

Under the criteria in effect prior to September 26, 2003, the 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities were 38 C.F.R. § 
4.71a, DC 5287, for ankylosis of the cervical spine, DC 5290, 
for limitation of motion of the cervical spine, and DC 5293, 
for IVDS.

Initially, the Board notes that there is no evidence of 
ankylosis of the cervical spine, so former DC 5287 is 
inapplicable.

Under the criteria in effect prior to September 26, 2003, 
limitation of cervical spine motion was evaluated under 38 
C.F.R. § 4.71a, DC 5290 (2003), which provided a maximum 30 
percent rating for severe limitation of motion of the 
cervical spine.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).  As an equitable point of reference, the Board 
notes that for VA rating purposes normal range of motion of 
the cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. § 
4.71a, Plate V (2008).  The normal combined range of motion 
of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, 
DCs 5235 to 5243, Note (2) (2008).

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that IVDS 
(preoperatively or postoperatively) was to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293  provided a 40 percent rating for IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating for IVDS with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following DC 5293 (in effect from September 23, 2002 
through September 25, 2003) provided guidance in rating IVDS.  
Note (1) provided that, for purposes of ratings under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Note (2) provided 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provided that, if IVDS is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, rate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a.

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are rated under a General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), with 
rating criteria pertinent to the cervical spine.  Under the 
new rating formula, IVDS was renumbered as DC 5243 (formerly 
5293), and should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine 
("General Formula") or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 38 
C.F.R. § 4.71a, DC 5237, 5243 (2008).

Under the General Formula, a 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or  less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Ratings under the General Formula are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 (effective September 26, 2003) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note (2) provides 
that, if IVDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Formula, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in May 2008.  The examiner 
did not review the claims file, but was able to review past 
VA examinations.

He noted the Veteran's history of increasing cervical spine 
pain and flare-ups that occur with repetitive movement.  Also 
noted was the radiation of cervical spine pain to his right 
arm and numbness of the hands.  The examiner noted that in 
the last 12 months the Veteran had not had any incapacitating 
episodes or hospital admissions related to his cervical spine 
condition.

On examination, there was pain on palpation to C5-C7.  The 
Veteran had painful and limited range of motion in the 
cervical spine.  Forward flexion was 30 degrees, extension 
was 20 degrees, lateral flexion was to 35 degrees 
bilaterally, and bilateral rotation was to 70 degrees.  No 
spasm of the paravertebral muscles was noted.  After 
repetitive motion, the Veteran had increased pain, easy 
fatigability, lack of endurance, and a 5 degree loss of 
motion with flexion and extension.

The examiner noted radiating pain to the right shoulder with 
paresthesias of the right hand and right arm.  Neurological 
testing included the pinprick test, which revealed numbness 
of palmar skin of the first and second fingers.  The examiner 
stated that this was a C6 dermatome.  Deep tendon reflexes 
were 2+ and equal bilaterally in the upper extremities.

The most recent X-rays showed multilevel degenerative changes 
and degenerative disc disease of the cervical spine.  In 
addition, the diagnosis included strain of the cervical 
spine, intervertebral disc syndrome, and radiculopathy on the 
right.

The Veteran had another VA examination in November 2006.  The 
examiner reviewed the claims file and also noted that the 
Veteran had not had any incapacitating episodes or hospital 
admissions in the prior 12 months for the cervical spine 
disability.  Examination showed mild pain on palpation of C6 
and C7.  The Veteran had painful and limited range of motion 
of the cervical spine.  Forward flexion was 35 degrees, 
extension was 25 degrees, lateral flexion was 40 degrees 
bilaterally, and bilateral rotation was to 70 degrees.  The 
Veteran had the same symptoms as noted above, but had no 
additional loss of motion with repetitive motion.  
Neurological testing showed normal skin sensitivity to the 
pinprick test of the upper and lower extremities.  Deep 
tendon reflexes were 2+ and equal bilaterally.

Finally, the Veteran had a VA examination in July 2004.  The 
examiner reviewed the claims file.  Forward flexion was 30 
degrees, extension was 30 degrees, lateral flexion was 30 
degrees bilaterally, and bilateral rotation was to 60 
degrees.  Repetitive motion showed no changes.  Upper 
extremity strength and sensation were normal.

VA outpatient treatment records of September 2006 indicate 
that most of the Veteran's numbness of the right hand and 
accompanying symptoms seemed compatible with carpal tunnel 
syndrome and not the cervical spine disability.  However, it 
was conceded that the Veteran might have both carpal tunnel 
syndrome and radiculopathy. 

The Board has considered the Veteran's testimony and evidence 
submitted to the claims file and has determined that the 
Veteran is not entitled to an increased rating based upon 
incapacitating episodes for IVDS under either the old or new 
criteria, as the evidence fails to show that the Veteran has 
suffered any incapacitating episodes or hospitalizations as a 
result of his cervical spine disability.  38 C.F.R. § 4.71a, 
DC 5293 (in effect from September 23, 2002 through September 
25, 2003), DC 5243 (2008).

The evidence also fails to show that the Veteran is entitled 
to a rating greater than 20 percent under DC 5243 and the 
General Formula, as the evidence does not show forward 
flexion of the cervical spine at 15 degrees or less or any 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a.  

Though the Veteran is not entitled to an increased rating 
under DC 5243 or DC 5293 based on the criteria for 
incapacitating episodes, the Board finds that a 30 percent 
rating is warranted under DC 5290 (2003), for severe 
limitation of motion of the cervical spine.  Normal range of 
motion of the cervical spine is flexion to 45 degrees, 
extension to 45 degrees, lateral flexion to 45 degrees in 
each direction, and rotation to 80 degrees in each direction.  
See 38 C.F.R. § 4.71a, Plate V.

The May 2008 VA examination showed flexion at 30 degrees, 
extension at 20 degrees, lateral flexion at 35 degrees 
bilaterally, and bilateral rotation at 70 degrees; the 2004 
and 2006 examinations reflected similar motion.  Although 
these findings represent no more than moderate limitation of 
neck motion, repetitive motion also generally resulted in 
increased pain, easy fatigability, lack of endurance, and an 
additional 5 degree loss of motion with flexion and 
extension.  In addition to the schedular criteria, the Board 
must consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In light of the VA examiners' 
findings of pain, weakness, fatigability and additional loss 
of motion on repetitive motion, and, resolving all doubt in 
favor of the Veteran, the Board concludes that the Veteran's 
neck motion is functionally severely limited.  Therefore, a 
30 percent rating is warranted for the Veteran's cervical 
spine disability under DC 5290.  

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated neurological 
abnormalities  be rated separately under an appropriate DC.  
Here, however, although there is some reference to cervical 
radiculopathy and the C6 dermatome, evaluation of the 
Veteran's complaints of right hand numbness resulted in a 
determination that the symptoms were primarily due to carpal 
tunnel symdrome, not the cervical spine disability.  Deep 
tendon reflexes have consistently been normal, and there is 
no indication of muscle atrophy or other sign of significant 
neurological deficit such as would warrant a separate rating 
based on incomplete paralysis of the radicular group.  
38 C.F.R. § 4.124a, DC 8513 (2008).

In deciding the Veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the Veteran is entitled to evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board does not find evidence that the Veteran's 
disability should be increased for any other separate period 
based on the facts found during the whole appeal period.

Finally, the Board finds no reason to refer the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.

In sum, an initial rating of 30 percent is warranted for the 
Veteran's cervical spine disability.




ORDER

An initial rating of 30 percent for the cervical spine 
disability is granted subject to regulations providing for 
the payment of monetary awards.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


